McGRAW, Justice,
dissenting:
I disagree with the majority’s interpretation of the relevant portion of the Boone County Ambulance Authority’s Policy and Procedure Manual. The clear import of the provision is to require the Authority to offer an available full-time position to any qualified part-time employee before soliciting any applicants from outside the organization. It is well-established in this jurisdiction that “ ‘[a]n administrative body must abide by the remedies on procedures it properly establishes to conduct its affairs.’ Syl. Pt. 1, Powell v. Brown, 160 W.Va. 723, 238 S.E.2d 220 (1977).” Syllabus, Hooper v. Jensen, 174 W.Va. 643, 328 S.E.2d 519 (1985). Accord, Trimboli v. Board of Education, 163 W.Va. 1, 254 S.E.2d 561 (1979). Since the Authority did not comply with its own policies in this case, I would hold that the appellant had demonstrated his entitlement to the writ of mandamus. Accordingly, I would reverse the judgment of the circuit court and remand the case with directions to grant the writ.